Order entered July 2, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01608-CV

                                   MIKE JABARY, Appellant

                                                V.

                             CITY OF ALLEN, ET AL., Appellees

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-01635-2012

                                            ORDER
       We GRANT appellant’s July 1, 2013 agreed motion for an extension of time to file a

brief. Appellant shall file his brief on or before August 2, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE